Citation Nr: 0806023	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a left leg 
fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1966 to 
April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current disorders of the left 
leg and foot are related to an in-service accident which 
required his left leg and foot to be placed in a cast.  He 
asserts that he was treated at the hospital in Cam Rahn Bay, 
Vietnam, in November 1969.  In support of his claim, he has 
submitted photographs he asserts were taken in Vietnam and 
show his left leg and foot in a cast.

The Board observes that the RO's August 2005 request for 
treatment records was limited to inpatient clinical records.  
The Board notes that the veteran could have received 
outpatient treatment at the hospital in Cam Rahn Bay for his 
fractured leg.  Therefore, a remand is necessary to search 
for such records.  In addition, unit histories, including 
morning and sick call reports, should be obtained which could 
verify his claimed hospitalization and injury.

The Board also notes that the veteran has not been provided a 
VA examination to determine the etiology of his current 
disorders of the left leg and/or foot.  As noted above, the 
veteran has submitted photographs he asserts proves an in-
service left leg and foot injury.  The record also includes 
an August 2005 Radiology Report noting a possible 
relationship between the veteran's current disorder and 
previous trauma.  As such, the Board is satisfied that the 
evidence of record requires VA to assist the veteran by 
providing a VA examination and opinion.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. 
§ 3.159(c)(4) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, additional evidence, namely a VA 
examination, is needed for the Board to render a decision.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other 
appropriate source, the following:

a. Any records of the veteran's 
treatment at the hospital in Cam Rahn 
Bay, Vietnam, to include both inpatient 
and outpatient treatment records, for 
the period of November 1969 to December 
1969.

b. Any sick/morning reports for his 
unit mentioning incidents involving the 
veteran for the time period of November 
1969 to December 1969.

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
The non- existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought and this should be 
documented for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. 
§ 3.159(c)(2) (2007).

2. Then, schedule the veteran for a VA 
examination to ascertain the etiology of 
his left leg and/or foot disorder. The 
claims file, including this REMAND, must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished. 
All appropriate tests and studies should 
be conducted, and any consultations deemed 
necessary should be accomplished. The 
examiner should indicate whether the 
veteran has any current disorder of the 
left leg and/or left foot, and provide a 
diagnosis. The examiner should also 
provide an opinion as to whether it is 
more likely as not (greater than a 50 
percent probability), less likely as not 
(less than a 50 percent probability), or 
as likely as not (50 percent probability) 
that any current disorder of the left leg 
and/or left foot is etiologically related 
to the veteran's active military service, 
including any event that required casting 
of the left lower leg and foot during 
service. Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

3. Following the above, the AOJ should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed for 
response.





	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


